COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00107-CV
Trial Court Cause
Number:                    2012-29089
                           Select Specialty Houston- Houston, L.P., Select Specialty Hospital- Houston Medical
Style:                     Center SSH Houston Medical Center
                           v Lynella Hart
                    *
Date motion filed :        February 7, 2013
Type of motion:            Motion to Abate
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Case is abated. The parties shall immediately notify this court if the case is remanded to state
         court.


Judge's signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of

Date: 02/08/2013